Case 1:20-cv-24765-UU Document 18 Entered on FLSD Docket 12/16/2020 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 20-CV-24765-UU

 CARLOS BRITO,

          Plaintiff,

          v.
 LESLIE REALTY, INC., MI CAFETERIA
 NO. 1, CORP., and TEFFOO FOOD, LLC,

          Defendants.
 ______________________________________/
               NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

        Pursuant to Fed. Civ. P. 41(a)(1), Plaintiff, CARLOS BRITO, by and through his

 undersigned counsel, hereby dismisses Defendant, LESLIE REALTY, INC., without

 prejudice.

        Dated this December 16, 2020.


                                         Respectfully Submitted,


                                         GARCIA-MENOCAL & PEREZ, P.L.
                                         Attorneys for Plaintiff
                                         4937 SW 74th Court, No. 3
                                         Miami, FL 33155
                                         Telephone: (305) 553-3464
                                         Facsimile: (305) 553-3031
                                         Primary E-Mail: ajperez@lawgmp.com
                                         Secondary E-Mail: aquezada@lawgmp.com

                                         By: /s/ Anthony J. Perez_______
                                                 ANTHONY J. PEREZ
                                                 Florida Bar No.: 535451



                                            1
Case 1:20-cv-24765-UU Document 18 Entered on FLSD Docket 12/16/2020 Page 2 of 2




                              CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that a true and correct copy of the foregoing was served via the

 Court's electronic filing system upon all parties of record on December 16, 2020.

                                             Respectfully Submitted,

                                             GARCIA-MENOCAL & PEREZ, P.L.
                                             Attorneys for Plaintiff
                                             4937 SW 74th Court, No. 3
                                             Miami, FL 33155
                                             Telephone: (305)553-3464
                                             Facsimile: (305) 553-3031
                                             Primary E-Mail: ajperezlaw@gmail.com
                                             Secondary E-Mail: aquezada@lawgmp.com


                                             By: /s/ Anthony J. Perez_______
                                                     ANTHONY J. PEREZ
                                                     Florida Bar No.: 535451




                                                2
